Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 1 of 16




                          EXHIBIT 1
Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 2 of 16
Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 3 of 16
Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 4 of 16
Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 5 of 16
Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 6 of 16
Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 7 of 16




                        EXHIBIT A
       Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 8 of 16




601 YELLOWSTONE AVENUE x CODY, WYOMING 82414 x OFFICE: (307) 587-7099 x FAX: (307) 587-7178

January 10, 2020

Office of New Drugs
Center for Drug Evaluation and Research
Food and Drug Administration
Immediate Office – Mail Stop 6311
10903 New Hampshire Avenue
Silver Spring, MD 20993

NDA #:         209575
Sequence #:    0035
Product:       Numbrino (cocaine hydrochloride) Nasal Solution, 4%
Subject:       Supplement – Changes Being Effected in 30 Days –Addition of Alternate
               Manufacturing and Packaging Facility

Dear Sir or Madam:
Cody Laboratories, Inc. (Cody), a wholly owned subsidiary of Lannett Company, Inc., submits
this Supplement – Changes Being Effected in 30 Days for Numbrino (cocaine hydrochloride)
Nasal Solution, 4%. Cody plans to use the Lannett Company, Inc. (Lannett) facility located at
1033 Stoneleigh Avenue, Carmel, NY 10512, USA, (FEI 3009686761, DUNS 161630033) as a
manufacturing and packaging site for this product. Reference is made to 21 CFR §314.70(c) and
the “Guidance for Industry, Changes to an Approved NDA or ANDA”, sections VI.C.l.a and
VI.C.1.c. The Carmel facility is in satisfactory cGMP compliance and was last inspected by FDA
on December 3-16, 2019.

To support the additional site, one lot of Numbrino, 4% was manufactured and packaged at the
Carmel facility and placed on accelerated (ACC) and controlled room temperature (CRT)
stability.

Minor changes were made to the currently approved manufacturing, filling, and packaging
processes as a result of the transfer to the Carmel facility as described in the equipment
comparison provided. There are no changes being made to the approved drug substance
specifications/test methods, excipient specifications/test methods, container/closure system, or
the post approval stability protocols except for those described in this supplement (refer to
document specific changes listed below). Site-specifc documents are provided with this
supplement for completeness of record.

The following documents are provided to support this change:

Labeling
Please note that the manufactured by information has been removed from the carton label and
package insert and the item code/revision information was updated for all labels; there were no
other changes to the labeling text.

                                                                                        Page 1 of 3
       Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 9 of 16




601 YELLOWSTONE AVENUE x CODY, WYOMING 82414 x OFFICE: (307) 587-7099 x FAX: (307) 587-7178

x   Module 1.14.2.1 Container Label – 4%, 4 mL and 10 mL.
x   Module 1.14.2.1 Carton Label – 4%, 4 mL and 10 mL.
x   Module 1.14.2.3 Package Insert Text in MS Word and PDF formats.
Drug Substance and Drug Product
x   Module 3.2.S.4.1 Drug Substance Specification - Carmel
x   Module 3.2.S.4.2 Drug Substance Analytical Procedure - Carmel
x   Module 3.2.S.4.4
      o Cody Certificate of Analysis (Full Release at Cody) – Lot 19237585 (Carmel Lot
          19242830)
      o Carmel Certificate of Analysis (Identification at Carmel) – Lot 19242830
x   Module 3.2.P.3.1 Manufacturer(s)
      o Updated the Carmel facility functions to include drug product manufacturing,
          packaging, labeling, and drug product microbial testing.
      o Removed the Alcami New Jersey Corporation contract facility as we have withdrawn
          this facility on the FDA Form 356h.
x   Module 3.2.P.3.3
      o Equipment Comparison (Cody to Carmel)
      o Manufacturing Batch Record     d – 4%, 30 L
      o Filling Batch Record – 4%, 4 mL and 10 mL
      o Packaging Batch Record – 4%, 4 mL and 10 mL
x   Module 3.2.P.3.4 Controls of Critical Steps and Intermediates – Carmel
x   Module 3.2.P.5.1 – Specification(s)
                         p           ()
      o 4% In-Process Specifications - Carmel
      o 4% Drug Product Specifications –Please note that a test for Elemental Imurities has
          been added as a release specification: The Drug Product complies with USP <232>
          and ICH Q3D, Option 2b.
x   Module 3.2.P.5.2 – 4% Analytical Procedures - Please note that the analytical
      procedures have been updated in accordance with the provided assay method validation
      (R16-068) and to include minor format changes. A stability test for container closure was
      added to confirm it is free from defects.
x   Module 3.2.P.5.3 Method Validation
      o Assayy Determination of Cocaine HCl and Benzoate
      o Microbial Enumeration, INT-MVR-MC-1961-01
      o Specified Microorganisms, INT-MVR-MC-1961-02
      o Burkholderia Cepacia, INT-MBR-MC-1961-03
x   Module 3.2.P.5.4 – Batch Analysis
                                   y
      o 4% In-Process COA – Lot 2207
      o 4% Finished Product COA – Lot 2207, 4 mL fill and 10 mL fill sizes
x   Module 3.2.P.5.6 Justification of Specifications – Updated to include the test for Elemental
      Impurities



                                                                                      Page 2 of 3
         Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 10 of 16




601 YELLOWSTONE AVENUE x CODY, WYOMING 82414 x OFFICE: (307) 587-7099 x FAX: (307) 587-7178

x     Module 3.2.P.8.2 – Post-Approval Stability Protocol, 4% - This document was updated to
        remove the test for antimicrobial effectiveness in accordance with the Guidance for
        Industry Q1A(R2) Stability Testing of New Drug Substances and Products, section B.5
        (2.2.5) which states that a single primary stability batch of the drug product should be
        tested for antimicrobial preservative effectiveness. Data for four batches of the 4%
        strength have been previously submitted (refer to the Stability Data Summary) and
        additional testing is not required.
x     Module 3.2.P.8.3 – Stability Data – Studies PHL-0027 (Lot2207B, 4mL fill) and PHL-0028
      (Lot 2207A, 10 mL fill)
x     Module 3.2.R
         o 4% – Batch Reconciliation Summary – Lot 2207
         o 4% – Executed Manufacturing Batch Record – Lot 2207
         o 4% – Executed Filling Batch Record – 4 mL, Lot 2207B
         o 4% – Executed Filling Batch Record – 10 mL, Lot 2207A
         o 4% – Executed Packaging Batch Record – 4 mL, Lot 2207B
         o 4% – Executed Packaging Batch Record – 10 mL, Lot 2207A

Please direct all questions or comments regarding the application to my attention via phone at
(215) 333-9000, ext. 2102 or email at regaffairs@lannett.com.

Sincerely,
For Cody Laboratories, Inc.
KS/kr
                       Digitally signed by Kristie Stephens
                       DN: c=US, st=PA, l=Philadelphia,
    Kristie Stephens
                       o=Lannett Company Inc, cn=Kristie
                       Stephens,
                       email=kstephens@lannett.com
                       Date: 2020.01.10 15:51:42 -05'00'

Kristie Stephens
Vice President of Regulatory Affairs
Lannett Company, Inc.




                                                                                        Page 3 of 3
Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 11 of 16




                        EXHIBIT B
          Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 12 of 16


From:                        Agosto, Teicher
To:                          Kristie Stephens
Subject:                     RE: INFORMATION REQUEST NDA 209575/S-001
Date:                        Tuesday, March 10, 2020 11:41:36 AM
Attachments:                 image001.png


Good Morning,

Thank you so much for your patience. We have determined that this submission will be filed as a
CBE-30. You can implement the change. The PDUFA date will be July 10, 2020.

Best,
Teicher Agosto, Pharm D, RPh, GWCPM
Regulatory Business Process Manager
Office of Program and Regulatory Operations
Office of Pharmaceutical Quality
Center for Drug Evaluation and Research
Food and Drug Administration
Teicher.agosto@fda.hhs.gov
P: (240) 402-3777




This e-mail message is intended for the exclusive use of the recipient(s) named above. It may contain information that is protected, privileged, or confidential, and it
should not be disseminated, distributed, or copied to persons not authorized to receive such information. If you are not the intended recipient, any dissemination,
distribution or copying is strictly prohibited. If you think you have received this e-mail message in error, please e-mail the sender immediately at
Teicher.Agosto@fda.hhs.gov.




From: Kristie Stephens <kstephens@lannett.com>
Sent: Thursday, March 5, 2020 10:00 AM
To: Agosto, Teicher <Teicher.Agosto@fda.hhs.gov>
Subject: RE: INFORMATION REQUEST NDA 209575/S-001

Good morning,

I wanted to follow up on the status of the filing determination for NDA 209575/S-001. We are ready
to launch with customers ready to receive product. Can you please provide an update?

Thank you,
Kristie

Kristie Stephens
Vice President of Regulatory Affairs
Lannett Company, Inc.| 9000 State Road | Philadelphia | PA | 19136 |kstephens@lannett.com | p:
          Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 13 of 16


215.333.9000 x 2102

This email may contain incomplete and/or partial draft communication. Thoughts expressed here are not a
definitive opinion of the author and may be in error, confidential and or privileged. If you believe you are an
unintended recipient of this email, please delete it immediately.



From: Agosto, Teicher <Teicher.Agosto@fda.hhs.gov>
Sent: Friday, February 28, 2020 7:30 AM
To: Kristie Stephens <kstephens@lannett.com>
Subject: RE: INFORMATION REQUEST NDA 209575/S-001

Good Morning,

The team is reviewing the information request response and will be able to provide you with an
update soon.

Best,
Teicher Agosto, Pharm D, RPh, GWCPM
Regulatory Business Process Manager
Office of Program and Regulatory Operations
Office of Pharmaceutical Quality
Center for Drug Evaluation and Research
Food and Drug Administration
Teicher.agosto@fda.hhs.gov
P: (240) 402-3777




This e-mail message is intended for the exclusive use of the recipient(s) named above. It may contain information that is protected, privileged, or confidential, and it
should not be disseminated, distributed, or copied to persons not authorized to receive such information. If you are not the intended recipient, any dissemination,
distribution or copying is strictly prohibited. If you think you have received this e-mail message in error, please e-mail the sender immediately at
Teicher.Agosto@fda.hhs.gov.




From: Kristie Stephens <kstephens@lannett.com>
Sent: Thursday, February 27, 2020 4:55 PM
To: Agosto, Teicher <Teicher.Agosto@fda.hhs.gov>
Cc: RegAffairs <RegAffairs@lannett.com>
Subject: RE: INFORMATION REQUEST NDA 209575/S-001

Good afternoon,

I wanted to follow-up on my email below. Can you please provide the status?
       Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 14 of 16



Thank you,
Kristie

Kristie Stephens
Vice President of Regulatory Affairs
Lannett Company, Inc.| 9000 State Road | Philadelphia | PA | 19136 |kstephens@lannett.com | p:
215.333.9000 x 2102

This email may contain incomplete and/or partial draft communication. Thoughts expressed here are not a
definitive opinion of the author and may be in error, confidential and or privileged. If you believe you are an
unintended recipient of this email, please delete it immediately.



From: Kristie Stephens
Sent: Tuesday, February 25, 2020 7:18 PM
To: 'Agosto, Teicher' <Teicher.Agosto@fda.hhs.gov>
Cc: RegAffairs <RegAffairs@lannett.com>
Subject: RE: INFORMATION REQUEST NDA 209575/S-001

Good evening,

The Information Request response (sn0037) was submitted today, February 25, 2020 for NDA
209575/S-001. Can you please confirm that with this response, the CBE-30 filing decision has been
granted and we are able to implement the changes described in the supplement as per 21 CFR
§314.70(c)(5)(ii)?

Currently, there is only 1 similar cocaine product on the market. With release of the batches
manufactured at the Carmel, NY facility, Lannett will ensure that there is an additional source for this
drug product, both minimizing the likelihood of drug shortage and providing additional competitive
options for customers. Additionally, with the short shelf-life, it is imperative that Lannett release the
batches in inventory quickly to minimize product losses because of the inability to sell short-dated
material.

I appreciate your assistance and feedback,
Kristie


Kristie Stephens
Vice President of Regulatory Affairs
Lannett Company, Inc.| 9000 State Road | Philadelphia | PA | 19136 |kstephens@lannett.com | p:
215.333.9000 x 2102

This email may contain incomplete and/or partial draft communication. Thoughts expressed here
are not a definitive opinion of the author and may be in error, confidential and or privileged. If you
      Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 15 of 16


believe you are an unintended recipient of this email, please delete it immediately.


-----Original Message-----
From: Kristie Stephens
Sent: Friday, February 21, 2020 1:49 PM
To: 'Agosto, Teicher' <Teicher.Agosto@fda.hhs.gov>
Cc: RegAffairs <RegAffairs@lannett.com>
Subject: RE: INFORMATION REQUEST NDA 209575

Good afternoon,

I confirm receipt.

Thanks,

Kristie Stephens
Vice President of Regulatory Affairs
Lannett Company, Inc.| 9000 State Road | Philadelphia | PA | 19136 |kstephens@lannett.com | p:
215.333.9000 x 2102

This email may contain incomplete and/or partial draft communication. Thoughts expressed here
are not a definitive opinion of the author and may be in error, confidential and or privileged. If you
believe you are an unintended recipient of this email, please delete it immediately.


-----Original Message-----
From: DoNotReply_CDER@fda.hhs.gov <DoNotReply_CDER@fda.hhs.gov>
Sent: Friday, February 21, 2020 1:35 PM
To: Kristie Stephens <kstephens@lannett.com>
Subject: INFORMATION REQUEST NDA 209575

Hello,
We are requesting the following information (see attached letter) concerning your supplemental
new drug application (sNDA) received on January 10, 2020. We request a prompt response to this
IR request no later than Tuesday, February 25, 2020.

Please confirm receipt of this Information Request.

The CBE decision has not been made, please don’t implement the proposed change.

Note: Official amendments need to be submitted by due date in order to be included in the review
cycle. If you have any questions or comments feel free to contact me.

Regards,
     Case 1:20-cv-00211-TNM Document 68-1 Filed 10/30/20 Page 16 of 16


Teicher Agosto, Pharm D, RPh, GWCPM
